Citation Nr: 1644826	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-04 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating greater than 30 percent prior to July 26, 2013 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Oakland, California RO subsequently acquired jurisdiction.

In July 2016, the Veteran testified at a videoconference hearing held at the Oakland RO before the undersigned veterans law judge (VLJ).  A transcript of the hearing is of record.

In August 2016, the Veteran provided additional evidence in support of his appeal and waived agency of original jurisdiction (AOJ) consideration of the evidence.  As the Veteran's substantive appeal was filed after February 2, 2013, waiver of initial review of additional evidence by the regional office would be presumed, unless the Veteran stated otherwise in writing.  See 38 U.S.C.A. § 7105(e) (West 2014).

Staged ratings have been applied in this case.  A January 2010 rating decision assigned a 30 percent rating with an effective date of May 19, 2009.  A subsequent rating decision of August 2013 assigned a 50 percent rating from July 26, 2013.

Because the Veteran has indicated that he does not seek a rating higher than 50 percent, the Board will not address the issue of whether the Veteran is entitled to a rating greater than 50 percent.  A veteran may expressly limit a claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum disability rating allowed by law.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (citing Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).  The Veteran's representative stated at the Board hearing that the Veteran is satisfied with the 50 percent evaluation assigned for his PTSD from July 26, 2013.  See transcript of July 2016 Board hearing.


FINDING OF FACT

Prior to July 26, 2013, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity manifested by depression, forgetfulness, fatigue, sleep disturbance, feeling of detachment, anxiety, hypervigilance, irritable behavior, anger, and periodical thoughts of suicide.


CONCLUSION OF LAW

The criteria for a rating of 50 percent prior to July 26, 2013 for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim.  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Smith v. Gober, 14 Vet. App. 227 (2000).

VA is required to notify the claimant and his or her representative of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify in this case was satisfied by a letter sent to the Veteran in June 2009.  The claim was last adjudicated in August 2013.  The rating decision on appeal arises from the Veteran's disagreement with the initial rating assigned for PTSD by the January 2010 rating decision that granted service connection.  Where, as here, the underlying claim for service connection has been granted and the disagreement relates to a "downstream" question, additional VCAA notice is not required.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  The evidence of record includes statements of the Veteran, service treatment records, service personnel records, private treatment records, and VA treatment records.  The Veteran has identified no outstanding evidence pertaining to his disability that could be obtained to substantiate his claim, and the Board is unaware of any such evidence.

The Veteran underwent VA examinations in October 2009 and July 2013.  The examiners reviewed the Veteran's claims folder and medical history, examined the Veteran, and diagnosed his psychiatric disorder.  The examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA examinations and medical opinions must be adequate).

At the July 2016 Board hearing, the VLJ clarified the issue on appeal, inquired as to any outstanding treatment records, and explained the concept of an increased rating for a psychiatric disorder.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103.

Rating criteria

Disability ratings assigned in accordance with VA's Schedule for Rating Disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).  The evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2015).  The Board must acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  In determining the present level of a disability for any rating claim, the Board must consider the possible application of "staged" ratings for diverse symptoms meeting the criteria for different ratings in distinct time periods during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed, and a uniform evaluation is warranted.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD is rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130, Diagnostic Code 9411, with the representative criteria for percentage ratings.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The words "such symptoms as" in the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 mean "for example" and do not represent an exhaustive list of symptoms that must be found before granting a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  While each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of the given examples.  That is, the severity represented by the examples may not be ignored.  A veteran may qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

Rating analysis for PTSD

The Veteran underwent a VA examination in October 2009.  His reported symptoms included: being "a little on the depressed side," often nervous, and occasionally quite irritable; usually needing two hours to fall asleep and sleeping for 4 to 5 hours; fatigue and never feeling rested; reduced concentration and frequent forgetfulness; reduced appetite when feeling nervous; crying spells about twice a month; suicidal thoughts periodically upon becoming depressed; no suicide attempts; short temper and anger, but an ability to control anger; a "good" marriage of 38 years that had "been really difficult the last few years"; active participation in Elks Club and a veterans service organization; being "somewhat social"; drinking socially about every couple of weekends, and spending most of the time at home.  The Veteran considered himself to be averaging a "5" on a scale of 0 to 10, with 0 being the worst he feels psychologically and 10 being the best.  See October 2009 VA examination report.

At the VA examination, the Veteran was casually attired, appropriately groomed, alert, fully oriented, and aware of recent events.  He had "fair mood" with some anxiety, an affect congruent with his mood, grossly intact remote memory, fair insight and judgment, and speech that was logical, spontaneous, and normal.  The Veteran was considered able to manage his activities of daily living and his own funds.  There was no evidence of hallucinations or delusions.  Id.

The VA examiner found the Veteran to be hypervigilant with an exaggerated startle response.  The Veteran reported experiencing weekly intrusive thoughts and his ability to "push aside" his almost daily thoughts of war.  He reported having nightmares three to four times per week, with an increase in the last few years.  He also periodically experienced intense psychological and physiologic reactions to such things as loud bangs.  The Veteran avoided thoughts, feelings, and conversations that caused him to think about the Vietnam War.  He did not talk to people about his war experiences.  He tended to avoid crowds periodically.  His motivation was often "below par," and he felt "detached and changed considerably since he returned from Vietnam."  His father told him that he had become "cold."  The Veteran's feelings were characterized as "restricted."  Id.

It was noted that the Veteran had been terminated from a job "probably due to his difficulties with irritability and anger management," and that he was having "some problems" at his current job.  The Veteran's symptoms were found to cause "a clinically significant impairment in his ability to function and lead a normal life."  He was assigned a GAF score of 49.  Id.

A private treatment record of April 2010 shows the following symptoms: recurring nightmares, recurring imagery/memories of traumatic episodes of service, feeling overcome by remorse and guilt, "struggling" with a startle response to sudden loud noises at work; irritability; feeling intense anxiety when entering a dark room; an ability to keep his anger under control; living with constant vigilance and worry; and a fear of losing control.  See April 2010 treatment record of C.C., licensed marriage and family therapist.  It was noted that the Veteran had chosen the job of bakery truck driver for the autonomy and the ability to avoid close contact with coworkers.  Also noted was his suicidal ideation when his stress level became high three years previously.  The clinician stated, "I would currently diagnose him at a 41 on the GAF scale."

In VA treatment records of September 2010, the Veteran reported: barriers to restful sleep including nightmares; emotionally distressing re-experiencing of traumatic events; avoidance of situations that may trigger troublesome recollections to the point that daily life is restricted; continued use of alcohol; and one episode of suicidal ideation, with 2-3 weeks of depression, 3-4 years earlier.  See September 2010 VA treatment record of September 2010.  The Veteran also reported unspecified "marital problems," but it was noted that he had his family, wife, and brothers as support and had a "good relationship" with both of his sons.  Id.

VA therapy notes indicate that the Veteran completed his homework assignments and actively participated in group discussion.  See, e.g., VA treatment record of December 2010.  A VA treatment record of May 2011 indicates: "Veteran did not complete the CPT group. . . . The Veteran stated that he was not ready to work on his trauma and had decided not to continue with the group."

A VA treatment record of July 2012 noted that, upon evaluation of the Veteran, there was "no mental health condition requiring further intervention."

The Veteran underwent a VA examination in July 2013.  The VA examiner noted that the Veteran continued to live with his wife of 39 years, whom the Veteran credited with having "kept me together" despite their "ups and downs."  The Veteran reported that he did not typically socialize much but did "get out on occasion."  At home he worked on his 1.25 acre property and watched "a lot of TV."  He stated that he did not currently have hobbies "due to some physical problems."  The Veteran had thought of suicide over the years but "would never kill himself because of wife and kids/grandkids."  He also stated that he had stopped attending group therapy in 2011 because it was "just too stressful" and his symptoms had "increased to the point he wouldn't tolerate it."  See July 2013 VA examination report.

The examination report showed that the Veteran continued to experience difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  He also showed depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control.

The examiner found the Veteran to be reexperiencing his traumatic events of service through recurrent recollections, distressing dreams, and physiological reactivity and intense psychological distress at exposure to internal or external cues of the trauma.  Furthermore, the Veteran tried to avoid thoughts, activities, and places associated with the trauma, had markedly diminished interest or participation in significant activities, felt detachment or estrangement from others, and had a "restricted range of affect (e.g., unable to have loving feelings)."  These various symptoms had a duration of "more than 1 month" and were found to cause "clinically significant distress or impairment in social, occupational, or other important areas of functioning."  The Veteran was considered capable of managing his financial affairs.

The VA examiner found the Veteran to have "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."   The examiner stated: "I was surprised the veteran's SC rating for PTSD was what it is.  At the time and now, the veteran's PTSD severity was much closer to being severe than mild.  The veteran was basically forced to retire because of his PTSD symptoms, especially irritability and his arguments with his customers.  His stress level is lower now, but if he attempted to work on a full-time basis he would surely have serious problems on the job."

As part of a PTSD screen of October 2013, the Veteran answered "not at all" when asked whether he was showing little interest or pleasure in doing things or was feeling, down, depressed, or hopeless.  See October 2013 VA treatment record.

The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a) (2015); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A veteran may expressly limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (citing Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).  The Veteran contends that his service-connected PTSD warrants a 50 percent rating for the entire period under appellate review.  The rating decision of August 2013 assigned a 50 percent rating with an effective date of July 26, 2013.  Thus, the primary issue on this appeal is whether the Veteran is entitled to a 50 percent rating prior to July 26, 2013.  For the following reasons, the Board finds that the overall impairment caused by the Veteran's PTSD more nearly approximates the criteria for a higher evaluation.

Evidence dating prior to July 26, 2013 shows that the Veteran, despite his various PTSD symptoms noted above (such as hypervigilance, avoidance, and nightmares) was actively participating in some activities outside the home and had overall positive and supportive family relationships.  He socialized "every couple of weekends" and "got out on occasion."  He rated himself a "5" average on a psychological scale of 1 to 10.  At the October 2009 examination, he was logical, spoke clearly, and showed fair insight and judgment.  Although he reported that he had been terminated from a job due to PTSD symptoms, he maintained employment as a delivery driver.  In July 2012, upon examination of the Veteran, a clinician found "no mental health condition requiring further intervention."  The fact that the Veteran withdrew from his therapy sessions does not by itself indicate a higher level of disability.

The July 2013 VA examiner considered the Veteran's PTSD to be "much closer to being severe than mild" for the entire period under review.  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but it is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95 [VA General Counsel precedential opinion].

The Global Assessment of Functioning (GAF) scale is a hypothetical continuum of mental health-illness based on the degree of a patient's psychological, social, and occupational functioning.  See Diagnostic and Statistical Manual of Mental Disorders 34 (4th ed. text revision, 2000) (DSM-IV-TR).  The DSM-5 recommends that GAF scores no longer be used due to their conceptual lack of clarity.  See DSM-5 at 16.  VA has determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's appeal was certified to the Board in July 2015 and was pending before the AOJ before August 4, 2014, the DSM-5 applies here.  GAF scores will nonetheless be discussed for the period in question because the DSM-IV was in use at the time, and GAF scores remain informative as to how physicians have assessed the Veteran's functionality during the period under review.  The actual symptoms of the Veteran's disorder are the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015).

The Veteran's GAF scores have ranged from 41 to 49.  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  For the period under review, the assigned GAF scores indicate serious impairment.

Here, there is nothing to suggest that the Veteran became worse on July 26, 2013.  The July 2013 examiner did not believe that the Veteran became worse on that date.  Further, the GAFs of 41 and 49 are completely consistent with the findings of the July 2013 examination.  A 50 percent rating is warranted for the Veteran's disability prior to July 26, 2013.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.

The Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  Notably, the General Rating Formula for Mental Disorders considers factors outside of the listed demonstrative symptoms.  See Mauerhan v. Principi 16 Vet. App. 436, 442 (2002).  The evidence does not suggest that the Veteran's disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Because the schedular criteria adequately compensate for any loss in earning capacity, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating for PTSD is not warranted.  See 38 C.F.R. § 3.321 (b)(1) (2015)

The Veteran is also service-connected for bilateral sensorineural hearing loss, tinnitus, and ischemic coronary heart disease.  He has not alleged, and the evidence does not suggest, that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture that renders the schedular rating criteria inadequate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). The disability rating itself is recognition that industrial capabilities are impaired; some industrial impairment is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While there is evidence of interference with employment, the evidence does not suggest that the Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation.  The Veteran does not argue that he is incapable of employment.  He states that he voluntarily "decided to retire earlier than I needed to before I caused harm to anybody or myself with my short temper."  See Veteran's statement of August 2016.  Furthermore, the statement of the July 2013 examiner that the Veteran would have "serious problems on the job" when working full-time describes possible occupational impairment, but not an inability to secure or follow a substantially gainful occupation.  The Board finds that the issue of TDIU has not been raised in this case by either the Veteran or the record.

For the foregoing reasons, the Board finds that a 50 percent rating for PTSD is warranted prior to July 26, 2013.


ORDER

Entitlement to a 50 percent disability rating prior to July 26, 2013 for PTSD is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


